internal_revenue_service number release date index number --------------------------------------- -------------------------- ------------------------------ ty ------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-105509-12 date date legend individual a individual b accountant c fc country x year year year ------------------- --------------------------- ------------------------- --------------------------- ---------------------------------- -------------- ----------------- ------- ------- ------- dear ---------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayers to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to the taxpayers’ investment in fc the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-105509-12 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts individual a and individual b taxpayers are married and have filed a joint federal_income_tax return since year and for all subsequent taxable years individual b was a u s resident and became a u s citizen in year individual b inherited one-third of the shares of fc a country x corporation upon the death of individual b’s father in year fc’s principal assets consisted of a family vacation property in country x and a bank account that was used in connection with the payment of expenses for that property accordingly fc is a passive_foreign_investment_company pfic as defined under sec_1297 of the code at all times since individual b became a shareholder in fc taxpayers engaged the services of accountant c a certified_public_accountant to prepare their income_tax returns including forms statements election and other tax compliance related items taxpayers made available to accountant c all information necessary to prepare their income_tax return consequently taxpayer relied on the advice of accountant c with regards to complying with u s tax laws accountant c is competent render tax_advice with respect to the ownership of shares of a foreign_corporation while accountant c identified fc as a pfic in year accountant c failed to advise taxpayers of the tax consequences of such investment and of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election taxpayers have submitted affidavits under penalties of perjury that describe the events that led to taxpayers’ failure to make a qef election with respect to fc by the election due_date including the role of accountant c taxpayers represent that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayers request the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by plr-105509-12 the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayers’ ruling_request we conclude that the taxpayers have satisfied sec_1_1295-3 accordingly consent is granted to the taxpayers to make a retroactive qef election with respect to fc for year provided that taxpayers comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-105509-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch chief_counsel
